UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
IN RE: § CHAPTER 13
§
LISA JEAN BUNKER §
§ CASE NO. 19-52396-RBK
DEBTOR §

BEXAR COUNTY’S OBJECTION TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

TO THE HONORABLE COURT:

Now comes Bexar County and files this Objection to Confirmation of Debtor’s Chapter
13 Plan (“Plan”) dated October 22, 2019, and support thereof would respectfully show the Court
as follows:

1. Bexar County is the holder of a claim in the amount of $2,113.82 for year 2019 ad
valorem taxes on the Debtor’s real property located at 1215 Pasadena (tax account number
07155-021-0170) situated in the City of San Antonio, Bexar County, Texas. This claim is
secured by liens on the property pursuant to sections 32.01 and 32.05 of the Texas Property Tax
Code.

2, The Debtor’s Chapter 13 Plan does not adequately provide for the claim of Bexar
County in that the Plan fails to treat the tax claim in its entirety.

3. As an over secured creditor, Bexar County is entitled to interest on its claim from
the petition date. U.S. v. Ron Pair Enterprises, 489 U.S. 235 (1989). Bankruptcy Code Section
1325(a)(5){B)(ii) requires that the payments to secured creditors have a “present value” equal to
creditors’ allowed secured claims. Bexar County should be allowed interest from the petition
date through the date of final payment at the statutory rate of 12% per annum. See 11 U.S.C.

8511,
WHEREFORE, based on the foregoing, Bexar County respectfully requests the Court
enter an Order denying confirmation of the Debtor’s Plan unless and until the Debtor amends its
Plan to provide for the claim of Bexar County in the amount of $2,113.82 to be paid through the
Plan pro-rata with interest accruing at the rate of 12% per annum or to be paid direct and for such

other relief to which it is entitled.

Respectfully submitted,

LINEBARGER GOGGAN
BLAIR & SAMPSON, LLP
711 Navarro, Suite 300

San Antonio, TX 78205
(210) 225-6763 — Telephone
(210) 225-6410 — Fax

By: /s/ Bradley 8S. Balderrama
David G. Aelvoet (SBN 00786959)
Don Stecker (SBN 19095300)
Bradley 8. Balderrama (SBN 24040464)
Attorney for Bexar County
CERTIFICATE OF SERVICE

Thereby certify that a true and correct copy of Bexar County's Objection to Confirmation
of Debtor's Chapter 13 Plan was served this 8th day of November, 2019, by Electronic Filing
and/or by First Class Mail upon the following:

Debtor:
Lisa Jean Bunker
1215 Pasadena Street
San Antonio, TX 78201

Attorney for Debtor:
Nicholas M. Wajda
Wajda & Associates, APC
5430 Lyndon B. Johnson Fwy.
Suite 1200
Dallas, TX 75206

Chapter 13 Trustee:
Mary K. Viegelahn
10500 Heritage Blvd., Suite 201
San Antonio, TX 78216

/s/ Bradley S. Balderrama
David G. Aelvoet
Don Stecker
Bradley S. Balderrama
